      Case 6:20-cv-00042-JRH-BWC Document 8 Filed 06/01/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                               STATESBORO DIVISION

TEKELIA PRESTON,                       )
                                       )
              Plaintiff,               )
                                       )
       v.                              )                CV 620-053
                                       )
WARDEN HELTON HALL,                    )
Jenkins Correctional Center,           )
                                       )
              Defendant.               )
_______________________________________

TEKELIA PRESTON,                             )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )          CV 620-042
                                             )
WARDEN HELTON HALL,                          )
Jenkins CCA Private Prison,                  )
                                             )
             Defendant.                      )
                                         _________

                                        ORDER
                                        _________

      Plaintiff, incarcerated at Baldwin State Prison in Hardwick, Georgia, has submitted to

the Court for filing a complaint brought pursuant to 42 U.S.C. § 1983, and he seeks to

proceed in forma pauperis (“IFP”) in CV 620-053. It appears Plaintiff has submitted the

same claims in two separate cases, CV 620-053 and one originally filed in the Middle

District of Georgia. See Preston v. Hall, CV 520-140 (M.D. Ga. Apr. 10, 2020). On April

27, 2020, United States District Judge Marc Thomas Treadwell transferred the case filed in
       Case 6:20-cv-00042-JRH-BWC Document 8 Filed 06/01/20 Page 2 of 3



the Middle District to this District, and therefore, the Clerk opened a case in Plaintiff’s name.

Preston v. Hall, CV 620-042 (S.D. Ga. Apr. 27, 2020).

       Upon examination of the complaints in each case, both submitted on a form used by

the Middle District of Georgia, Plaintiff raises the same claims about his alleged improper

detention at Jenkins Correctional Center from April 10, 2015 through July 4, 2015. Cf. CV

620-042, doc. no. 1 with CV 620-053, doc. no. 1. The complaint in CV 620-053 was filed

less than three weeks after the notice of transfer from the original filing in the Middle District

of Georgia. Cf. CV 620-042, doc. no. 7 with CV 620-053, doc. no. 1. In the later filed case,

Plaintiff raises his requested monetary damages from $1,000,000 to $25,000,000. Cf. CV

620-042, doc. no. 1, p. 6 with CV 620-053, doc. no. 1, p. 6.

       Two cases have been opened in Plaintiff’s name based on the same events because he

sent a complaint to two separate courts, and it appears he mistakenly believed he had to

submit a new complaint once he received notice from the Clerk of Court about the transfer

from the Middle District to the Southern District of Georgia. Plaintiff has already been

granted permission to proceed IFP in the case transferred from the Middle District. See CV

620-042, doc. no. 5.     Rather than proceed with two cases, resulting in Plaintiff being

responsible for two, $350 filing fees, and to correct an apparent administrative error resulting

in two pending cases based on the same events, the Court DIRECTS the CLERK to file the

complaint in CV 620-053 as a supplement to the complaint in CV 620-042, and close

CV 620-053. The motion to proceed IFP in CV 620-053 is MOOT because Plaintiff has

already been granted such permission in CV 620-042. Plaintiff’s claims shall proceed in the


                                                2
      Case 6:20-cv-00042-JRH-BWC Document 8 Filed 06/01/20 Page 3 of 3



normal course of business, subject to the standard frivolity review under 28 U.S.C. § 1915A,

in CV 620-042.

       SO ORDERED this 1st day of June, 2020, at Augusta, Georgia.




                                             3
